100 N.Y.2d 612 (2003)
In the Matter of ALAN BART, Respondent,
v.
PHILIP J. MILLER, Appellant.
Court of Appeals of the State of New York.
Submitted September 15, 2003.
Decided September 23, 2003.
Appeal, insofar as taken from the Appellate Division order denying reargument, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.